United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 01-3014
                                ___________

Keith Wayne Simpson,                    *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Sheryl Ramstad Hvass, Sued as Cheryl *
R. Hvass, Commissioner of               *     [UNPUBLISHED]
Corrections; David Crist, Warden; Tim *
Lanz, Unit Director; Brad Hughes,       *
Lieutenant; Dale Kanon, Sargeant;       *
Jenny Dunn, Correctional Officer; D. *
Valentine, Correctional Officer; John *
Doe, Unknown; John Doe, Unknown, *
                                        *
             Appellees.                 *
                                   ___________

                       Submitted: April 3, 2002
                           Filed: April 5, 2002
                                ___________

Before McMILLIAN, BOWMAN, and BYE, Circuit Judges.
                         ___________

PER CURIAM.
      Minnesota inmate Keith Wayne Simpson appeals the District Court’s1 order
dismissing, under 28 U.S.C. § 1915A(b) (Supp. IV 1998), his 42 U.S.C. § 1983
(Supp. IV 1998) action. After de novo review of the record, see Cooper v. Schriro,
189 F.3d 781, 783 (8th Cir. 1999) (per curiam) (standard of review), we affirm.

      Simpson, who is African-American, alleged that after he was released from
segregation on two occasions, he was denied immediate reinstatement to a prison
vocational program in which he had been enrolled, while white inmates who had been
placed in segregation were promptly reinstated. He also alleged that on four different
occasions he was locked down in his cell for twenty-four hours without due process,
and when he complained to the warden, two defendant officers verbally threatened
to hold him responsible if anything happened to one of the officers whom Simpson
had reported; the day after the verbal threat, Simpson’s cell was searched and he was
placed in segregation for possessing contraband. Further, another defendant officer
charged $5.00 to Simpson’s inmate account without Simpson’s permission.

       The District Court properly dismissed Simpson’s complaint. The state laws
and prison policies Simpson cited do not establish a liberty interest in being free from
the alleged “harassment,” see Callender v. Sioux Residential Treatment Facility, 88
F.3d 666, 669 (8th Cir. 1996) (holding that, when determining existence of liberty
interest in prisoner cases, focus should be on essence of deprivation, not on
mandatory language of statutes or regulations); Simpson had no right to due process
prior to being confined to his cell for a twenty-four hour period, cf. Key v. McKinney,
176 F.3d 1083, 1086-87 (8th Cir. 1999) (holding that twenty-four hours in restraints
did not work a major disruption in inmate’s prison life and thus inmate had no right
to due process before restraints were imposed); the officers’ verbal threats are not


      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jonathan
G. Lebedoff, United States Magistrate Judge for the District of Minnesota.
                                          -2-
actionable in this section 1983 suit, see McDowell v. Jones, 990 F.2d 433, 434 (8th
Cir. 1993); Simpson did not allege that his segregation for possessing contraband was
unwarranted, cf. Farver v. Schwartz, 255 F.3d 473, 474 (8th Cir. 2001) (per curiam)
(holding that a disciplinary based on some evidence of violation “essentially
checkmates” retaliation claim) (internal citation omitted); and the Minnesota
Department of Corrections has a policy regarding inmates’ claims for lost or damaged
property, see Hubenthal v. County of Winona, 751 F.2d 243, 246 (8th Cir. 1984) (per
curiam) (holding that even unauthorized deprivation of property by state officials
does not violate due process requirements if meaningful post-deprivation remedy is
available).

      Further, Simpson had no independent constitutional right to continue the
courses he was taking, and his equal protection claim failed because he could not
show he was similarly situated to inmates who were allegedly reinstated as soon as
they were released from segregation. See Wishon v. Gammon, 978 F.2d 446, 450
(8th Cir. 1992). Accordingly, Simpson’s related claims regarding a conspiracy and
supervisory liability were properly dismissed as well.

      We affirm the judgment of the District Court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-